         Case 1:19-cv-03743-AJN Document 19 Filed 05/16/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
BRENNAN EVANS,                         :
                                       :
                                       :             CASE NO.: 1:19-cv-03743
                Plaintiff,             :
                                       :
      -against-                        :
                                       :
NIGHTSTAR THERAPEUTICS PLC, CHRIS :
HOLLOWOOD, DAVID FELLOWS, PAULA :
COBB, DAVID LUBNER, JAMES              :
MCARTHUR, DAVID MOTT, and SCOTT        :
WHITCUP,                               :
                                       :
                                       :
                Defendants.
-------------------------------------- X

                                  NOTICE OF DISMISSAL

       Notice is hereby given that pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, Plaintiff voluntarily dismisses WITHOUT PREJUDICE the above-titled action. This

notice of dismissal is being filed with the Court before service by Defendants of either an answer

or a motion for summary judgment.

 Dated: May 15, 2019                              Respectfully Submitted,

                                                  MONTEVERDE & ASSOCIATES PC

                                                  /s/ Juan E. Monteverde____________
                                                  Juan E. Monteverde
                                                  The Empire State Building
                                                  350 Fifth Avenue, Suite 4405
                                                  New York, New York 10118
                                                  Tel: 212-971-1341
                                                  Fax: 212-202-7880

                                                  Attorney for Plaintiff
